DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings


Figures 3 and 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “oil film compression damper” claimed in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 8, “the boss” is indefinite because it lacks antecedent basis.  It appears claim 8 should depend from claim 7, which first claims the boss.

In claim 9, it is not clear what feature of the radial face would make it so that it is “intended to cooperate with a protective coating”.  For the purpose of this action, claim 9 is interpreted as claiming the radial face is covered with a protective coating or a protective coating is located on the ring gear.

In claim 10, it is not clear what is meant by the ring gear being “held axially opposite the ring gear carrier”, since they are coaxial and occupy the same axial position (it is not clear how they are opposite). 

In claim 11, “its cylindrical wall” is indefinite because it lacks antecedent basis, and a ring gear carrier would not necessarily include a cylindrical wall.  The cylindrical wall was first claimed in claim 4.




Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haworth et al., U. S. Patent 2,825,247 in view of Newcomb, U. S. Patent 2,444,363.

	Haworth et al. discloses mechanical reduction gear (fig. 1) of a turbomachine of an aircraft (col. 2, lines 22-25).
	A sun gear 15 having an axis of rotation comprises an external toothing.
	A ring gear 21 extends around the sun gear 15 and comprises an internal toothing.  The ring gear 21 is surrounded by a ring gear carrier 11 which is intended to be immobile in rotation about the axis in use (col. 2, lines 50-53).
	Planet gears 19/20 are in mesh with the sun gear 15 and the ring gear 21 and each comprise a first toothing 19 of mean diameter D1 meshed with the toothing of the sun gear 15, and a second toothing 20 of mean diameter D2, different than D1, meshed with the internal toothing of the ring gear 21.  The planet gears 19/20 are held by a planet carrier 16 which is intended to be movable in rotation about the axis in use (col. 2, line 45).
	The ring gear carrier 11 comprises an annular axial abutment on which the ring gear 21 is configured to bear.  As best shown in figure 2 and described in col. 3, lines 3-8, bolt heads 26a of bolts 26 hold lips 23a of castellations 23 of the annulus (ring) gear 21 against a protruding portion of ring gear carrier 11.  
(claim 1)

	The ring gear carrier 11 comprises a bearing support 12 mounted on a shaft portion 17 of the planet carrier 16.  The bearing support 12 receives a bearing 13 for rotationally guiding the shaft portion 17 of the planet carrier 16.
(claim 2)

	The abutment (protrusion housing bolts 26) and the shaft portion 17 are located on the same side with respect to the planet gears 19/20.
(claim 3)

	The ring gear carrier 11 comprises a cylindrical wall (the bottom of the abutment cross section shown in fig. 2, immediately above the reference numeral 25) and a frustoconical wall (“forward tapering”, col. 2, lines 41-42) whose larger diameter end is connected to the cylindrical wall, the abutment being located in a connecting zone of the frustoconical and cylindrical walls.
(claim 4)

	The cylindrical wall is connected to an annular edge extending radially outwards and forming a fixing flange, where the ring gear carrier 11 is bolted to casing 10, as shown in figure 2.
(claim 5)

	The abutment is formed by a radially inner annular boss of the ring gear carrier 11.
(claim 7)

	An aircraft turbomachine (col. 2, lines 22-25) comprises a reduction gear according to claim 1.
(claim 14)


	Haworth et al. does not disclose that the ring gear comprises helical external splines which are engaged in complementary internal splines of the ring gear carrier so as to force the ring gear to be held against the abutment during operation, that the cylindrical wall comprises the internal splines, nor that the internal and external splines extend over the entire axial dimension of the ring gear.


	Newcomb, similarly to Haworth et al, discloses a mechanical reduction gear of an engine of an aircraft (col. 1, lines 4-5).
	A sun gear 18 having an axis of rotation comprises an external toothing.
	A ring gear 21 extends around the sun gear 18 and comprises an internal toothing.  The ring gear 21 is surrounded by a ring gear carrier 24 which is intended to be immobile in rotation about the axis in use.
	Planet gears 20 are in mesh with the sun gear 18 and the ring gear 21.  The planet gears 20 are held by a planet carrier 19 which is intended to be movable in rotation about the axis in use.
	The ring gear carrier 24 comprises an annular axial abutment 35 on which the ring gear 21 is configured to bear.  Further, Newcomb additionally discloses the ring gear 21 comprises helical external splines 22 which are engaged in complementary internal splines 23 of the ring gear carrier 24, and which are configured to co-operate by sliding with these internal splines 23 so as to force the ring gear 21 to be held against the abutment during operation.  During operation, the interaction of the helical splines 22 and 23 cause the ring gear 21 to move axially (col. 2, lines 30-38), which movement is countered by a hydraulic system (col. 2, lines 39-44) to press the ring gear 21 against the abutment 35 (col. 3, lines 32-37) such that the ring gear 21 is held against the abutment 35 due to the co-operation of the helical splines 22 and 23.
(claim 1)

	The ring gear carrier 24 comprises a cylindrical wall comprising the internal splines 23 (with “nose section 15” being analogous to the frustoconical wall of Haworth et al.).
(claim 4)

	The internal splines 23 of the ring gear carrier 24 and the external splines 22 of the ring gear 21 extend over the entire axial dimension of the ring gear 21.
(claim 13)


	Haworth et al. discloses a torque responsive arrangement to measure transmitted torque in a drive (col. 1, lines 26-29), with the arrangement including the particular non-rigid mounting of the ring gear 21 and an array of hydraulic piston-and-cylinder devices 22, as best shown in figure 5.  Newcomb also discloses a torque responsive arrangement to measure transmitted torque in a drive (col. 1, lines 1-5), with the arrangement including the helical spline mounting of the ring gear 21 and one or more hydraulic cylinders 25.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the torque responsive arrangement of Newcomb, including the internal helical splines on a cylindrical wall of the ring gear carrier engaging external helical splines on the ring gear, in place of the torque responsive arrangement of Haworth et al., because the arrangement provides a torque indicator that is simple in construction, efficient in operation, light weight, and low in bulkiness (Newcomb col. 1, lines 6-10).  The ring gear carrier needs a cylindrical wall so that it may include the internal helical splines in a way to match the contour of the ring gear to engage the helical splines on the ring gear, and the splines extending the entire axial length of the ring gear provides spline length to facilitate the function of causing axial movement of the ring gear in response to applied torque, and the length provides anti-tilting stability to the ring gear to help ensure proper engagement between the ring gear and the planet gears.


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haworth et al. in view of Newcomb as applied to claim 1 above, and further in view of Sheridan et al., U. S. Patent 5,433,674.

Haworth et al. in view of Newcomb discloses a reduction gear of a turbomachine of an aircraft as discussed in the rejection of claim 1 above, but does not disclose the ring gear carrier comprises an oil film compression damper.

Sheridan et al. discloses a reduction gear of a turbomachine of an aircraft (col. 1, lines 6-13), including a sun gear 36, planet gears 40 carried on a planet carrier 42, and a ring gear 48 mounted through a spline coupling to a non-rotational ring gear carrier 50 (col. 3, lines 34-36).  Support members 148 and 162 of the ring gear carrier cooperate to create an oil film compression damper (squeeze film damper) including grooves 176 and 178 and seals 180 and 182 (col. 5, lines 59-68) at least partially surrounding the ring gear 48.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an oil film compression damper as part of the ring gear carrier in the reduction gear of Haworth et al. in view of Newcomb in further view of Sheridan et al. “to dissipate the energy associated with normal vibrations of the gear train” (Sheridan et al., col. 5, lines 59-60).


Allowable Subject Matter

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 8-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U. S. Patent 2,603,107 (King) July 1952 - reaction ring gear is coupled to a ring gear carrier through a helical spline.  The planet gear is a stepped gear in an aircraft power plant.

U. S. Patent 2,759,376 (Chamberlin et al.) August 1956 - planet gear has a small diameter toothing meshed with a sun gear and a large diameter toothing meshed with a ring gear.  "the toothed annulus G is connected to a ring G1 by splines allowing for limited relative radial movement between the annulus G and the ring G', the ring G' being 'connected to the casing D".

U. S. Patent 2,941,423 (Armington et al.) June 1960 - "An internal gear member is provided comprising a ring gear 23 and a stationary ring gear carrier member 22."; "Inter-engageable splines 22a and 23a are provided respectively on carrier member 22 and ring gear 23 for this purpose, so that these parts are non-rotatably secured together but the ring gear can be detached therefrom by axial movement relative to the carrier in the outward direction." The ring gear meshes with a small diameter portion of a planet gear and a sun gear meshes with a large diameter portion of the planet gear.

U. S. Patent 3,433,100 (Brady et al.) March 1969 - "A planetary gear system includes a nonrotating ring gear cooperating with a number of planet gears mounted on a rotating carrier. The ring gear is mounted on helical splines so that it can shift axially in response to variations in torque."

U. S. Patent 4,662,246 (Cheek et al.) May 1987 - "The reaction ring gear 122 and the second ring gear 124 are interconnected through a spline coupling joint 126 and retaining ring 128 seated within the second ring gear."  The second ring gear is a ring gear carrier of the reaction ring gear, and a small diameter portion of a planet gear meshes with the reaction ring gear.

EP 1 032 779 (Stegherr) August 2002 - aircraft turbomachine gearing includes a stepped planet gear and a ring gear coupled to a ring gear carrier through a spline.

U. S. Patent 7,144,349 (Mitrovic) December 2006 - in a reduction gear of a turbomachine of an aircraft, a stationary ring gear is coupled to a ring gear carrier by a spline coupling.

U. S. Patent 7,621,843 (Madge et al.) November 2009 - "The ring gear 129 includes a plurality of splines 130 disposed on the outside diameter of the ring gear 129, which splines 130 are positioned in mating relationship with internal splines 131 formed in the input housing 126."

DE 10 2017 124 717 (Wodtke et al.) April 2019 - figure 1 shows a ring gear coupled to a ring gear carrier through a spline.  The ring gear carrier has a cylindrical portion and a frustoconical portion.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659